FOLLETT, J.
This action was brought to recover damages for a personal injury, caused, it is alleged, by the negligence of the defendant’s employes. At the time of the accident the defendant was, and for some years prior thereto had been, in the possession and control of a wharf at the city of Hoboken, known as “Pier No. 11,” which was used for transferring railroad cars to and from floats. The New York, New Haven & Hartford Railroad Company owned and used floats for transporting cars between its railroad and other railroads having terminal facilities on New York harbor. These floats are about 225 feet long and 35 feet wide, and have three tracks extending lengthwise of their decks for cars to move and stand on. Each float has a capacity for 16 cars, and is moved from place to place by a steam tug lashed to its side. The wharf is approached through a slip formed by spiles driven on each side, and like a ferry slip. Attached to the wharf is an adjustable bridge, wMch rises and falls with the *768tide, and can be easily brought to the level of the deck of the float. Railroad tracks extend from the yards of the defendant •to the wharf and across the bridge. A windlass stands on the .wharf, operating a hawser, which has a ring on the end of it. On the bridge is stationed an employe of the railroad, whose duty it is to hand the hawser to the man standing on the bow of the incoming float, who fastens it to the hook on the float, and then, by means of the windlass, the float is brought to the end of the bridge, after which the bridgeman runs the keys forward into the toggle boxes or grooves on the deck of the float. It is necessary that the ends of the tracks on the float and of those on the bridge should be brought and kept close together, and in line, so that the cars may be moved' to and from the floats. The tracks on the bridge and on the floats are held firmly end to end by four steel keys, which are 7 feet long, about 4-¡- inches square, and weigh between 700 and 800 pounds each, one being on each side of the bridge, and two near the. center. They are fastened permanently to the bridge, and when in use are run out about 3-¡- feet onto the float and into toggle boxes or grooves. When the float is ready to leave the wharf, the keys should be, and usually are, shoved back onto the bridge, where they remain until another float comes in. It is the practice and duty of the railroad to operate the bridge and the keys. On May 15, 1890, the plaintiff was, and for three or four years before had been, in the employ of the New York, New Haven & Hartford Railroad Company as a floatman on its floats. On the date mentioned he was engaged on float No. 23, which at the time was towed by tug or transport No. 5. At about 8 o’clock in the evening of the day mentioned, while the tug and float were lying at Harsimus Cove, in Jersey City, the captain was ordered by the New York, New Haven & Hartford Railroad Company to go to defendant’s wharf. The order was obeyed, and the float reached the wharf about 40 minutes .past 8 o’clock. When near the wharf, it was found that a float belonging to another line was lying at the bridge.. Thomas Could, an employe of defendant, came from the wharf onto the float lying alongside of the bridge, and said, “If you want to get into the bridge, you will have to pull this float out.” Thereupon the persons in charge of tug No. 5 and float No. 23 drew the float lying alongside the bridge out of the slip, and left it in a place of safety near by, and then entered the slip. It was the duty of the plaintiff to stand on the starboard side of the bow of his float, and receive the hawser, which it was the duty of defendant’s bridgeman to hand him. The plaintiff took this position, and, as the float was brought near the bridge, one of the steel keys, .'which, when the other float was pulled out, had not been drawn back onto the bridge, struck him, breaking one of his legs, and rendering amputation necessary. The negligence complained of was in permitting these keys to project beyond the bridge when the float approached it. The night was dark, and there was some controversy on the trial whether the lights on the bridge and on the float were sufficient to.enable the plaintiff, had he exercised due *769care, to see that the keys projected beyond the edge of the bridge. It was conceded on the trial that the float on which the plaintiff was employed was lawfully at defendant’s pier at the time of the accident; and it was testified, and was not contradicted, that cars are transported at all hours of the day and night, and that the bridges are always manned. It was not unusual for an incoming float to remove an idle float lying at the wharf, and then take its place. And, besides, the captain of float No. 23 was requested by defendant’s bridgeman, Gould, “to pull that float out, so that they could get in.” So it appears by the uncontradicted evidence that, the float on which the plaintiff was employed was at this particular time rightfully at the wharf, and, by the authority of defendant’s bridgeman, removed the idle float, and entered in its place. It seems that defendant’s employes had ample notice that float No. 23 was about to draw near the bridge, and it was their duty to exercise due care to have it in a safe condition to receive the float. It was also testified, and not contradicted, that in case keys projected beyond the edge of the bridge they endangered incoming boats and their employes. This evidence presented a question for the jury as to whether the employes of the defendant were guilty of negligence which caused the plaintiff’s injury. The evidence descriptive of the plaintiff’s conduct on the occasion in question is not such as authorized the court to hold as a matter of law that he was guilty of negligence which contributed to the accident. The evidence presented two fair questions of fact for the jury: (1) Were the defendant’s agents guilty of negligence which caused the injury? (2) Did the plaintiff, by his own negligence, contribute to his injury, and was it error to take the case from the jury?
This case, has been before this court on a former appeal. 22 N. Y. Supp. 3. Judging from the statement of facts contained in the opinions delivered on the former appeal, the evidence on the first trial was quite different from, that given on the second. For example, it is stated in the leading opinion delivered on the former appeal that—
“The Starin float having been detached from the bridge, the bridgeman took', one end of the hawser, the other end being, made fast to the float, climbed upon the south rack, walked along the rack as the float made off, and, with the assistance of a man, put on the float by the captain of the tug, secured the float at the mouth of the slip. * * * Before the bridgeman had time to-do this work, and return to his position upon the bridge, and before any notice was given that; the slip was ready for occupancy, the New Haven float was shoved into the slip.”
There is no such evidence in this record, and, besides, it is testified that the bridgeman s+ood with the hawser in his hand, ready to hand it to the floatman when the float came within reach, and defendant’s employes had notice of the coming of the float. By this record it appears that between 15 and 20 .minutes elapsed between the time when the New Haven tug started to pull out the empty float and the time when the bridge was struck, and that the four keys could be pulled back within two minutes. On the former *770trial it appears by the opinion that the testimony was that it would take eight or ten minutes to run back the keys. A cursory comparison of the opinions delivered on the former appeal with the present record shows that the facts are quite different. The judgment should be reversed, and a new' trial granted, with costs to the appellant to abide the event. , :
O’BRIEN, J.,.concurs.